DETAILED ACTION
This action is made in response to the communication filed on September 14, 2021. This action is made non-final.
Claims 1-17 are pending. Claims 1, 9, and 10 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitation “a content output unit configured to output", “an instruction acquisition unit configured to receive”, and “an identification object control unit configured to move” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “to output”, “to receive”, and “to move”, respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As to claim 9, the claim is rejected under 35 USC 112, 2nd paragraph, for failing to clearly link or associate the disclosed structure, material, or acts to the function recited in the claim limitation, thereby invoking 35 USC 112, 6th paragraph.  The claim limitation “a content output unit configured to output", “an instruction acquisition unit configured to receive”, and “an identification object control unit configured to move” uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because the written description fails to clearly link or associated the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th Paragraph applicant may:
	(a)	Amend the claim to add structure, material or acts that are sufficient to perform the claimed function; or
	(b)	Present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.

Claims 7-8 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
	As to claims 7 and 16, the claims recite “including in the identification object one or more target display parameters when the target type input operation is performed on a target object”. However, the claims further recite that the target type input operation is performed on the identification object. Accordingly, it is unclear as to whether the “target object” and the “identification object” are the same as only one input is received. For the purposes of compact prosecution, the claim will be interpreted in a manner as best understood by the examiner and consistent with the specification as the “target object” referring to the “identification object”. Appropriate correction is required.
	As to dependent claims 8 and 17, the claims fail to resolve the 112 deficiency of their parent claim and are similarly rejected.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 9, 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baudisch et al. (USPPN: 2006/0033712; hereinafter Baudisch) in further view of Li (USPPN: 2009/0027302; hereinafter Li).
	As to claim 1, Baudisch teaches A processing method for displaying an identification object (e.g., see Title), comprising: 
	outputting first content in a first display area of a first display device, the first content including an identification object located on an edge of a first area of the first display area, 5the first area having a first resolution, the edge of the first area being an edge area between the first display area and a second display area of a second display device (e.g., see Figs. 1-3, 6, 8B, [0044], [0046], [0047], [0067] teaching displaying a pointer (i.e., content including an identification object) at an edge of a first display, the edge being next to a second display, wherein the first and second display have different resolutions); 
	receiving a movement instruction for moving the identification object from the first display area to the second display area, wherein the second display area has a second resolution and the first resolution is higher than the second resolution (e.g., see Figs. 1-3, 6, 7, [0047], [0051], [0057] teaching receiving mouse movement instructions from a first display to a second display wherein the first and second display have different resolutions wherein one is higher than the other),; and 
	moving the identification object from a first position in the first display area to a second position in the second display area in response to the movement instruction, the first 15position being a position on the edge of the first area (e.g., see Figs. 1-3, 6-9, [0057], [0067], [0069] teaching moving a pointer from a first position on a first display to a second position on a second display in response to input, wherein a position can include an edge of a display area).  
	While Baudisch teaches multi-display interactions, Baudisch fails to teach the first display device 10outputs a first part of a target image in the first display area, the second display area outputs a second part of the target image in the second display area, and the first part and the second part are at least partially adjacent in the target image.
	However, in the same field of endeavor of graphical user interfaces for multi-display systems Li teaches the first display device 10outputs a first part of a target image in the first display area, the second display area outputs a second part of the target image in the second display area, and the first part and the second part are at least partially adjacent in the target image (e.g., see Fig. 4, [0040], [0045]-[0046] wherein a first display outputs a first part of an image in the first display area and the second display outputs a second part of the image in a second display area wherein the first and second parts are partially adjacent). Accordingly, it would have been obvious to modify Baudisch in view of Li with a reasonable expectation of success. One would have been motivated to make such a modification to improve efficiency of cooperation between two terminals and easily view content across multiple devices (e.g., see [0002] of Li).

	As to claim 2, the rejection of claim 1 is incorporated. Baudisch further teaches wherein: the first position is any position on an edge area in the first display area having an adjacent position in the second display area, or the first position is any position on the edge 20area in the first display area not having the adjacent position in the second display area (e.g., see Figs. 6 wherein the cursor can be placed in an edge area of the first display having an adjacent position in the second display area or not having an adjacent position in the second area).  

	As to claim 3, the rejection of claim 2 is incorporated. Baudisch further wherein: the second position is obtained by performing a first processing on the first position when the first position is any position on the edge area in the first display area having the33Attorney Docket No. 00223.0311.OOUSClient Ref No. 20896/CN9202012145-US-NP adjacent position in the second display area (e.g., see Figs. 6A-6B, [0065] teaching determining the second position of a cursor based on a first process if the first position is adjacent to the second display area); and 
	the second position is obtained by performing a second processing on the first position when the first position is any position on the edge area in the first display area not having the adjacent position in the second display area, the first processing being different 5from the second processing (e.g., see Figs. 6C-6D, [0066], [0069], [0073] teaching determining a second position of the cursor based on a second process if the first position is not adjacent to the second display area. The first and second processes being different).  

	As to claim 4, the rejection of claim 3 is incorporated. Baudisch further wherein: performing the first processing on the first position includes obtaining the second position adjacent to the first position on an edge of the second display area (e.g., see Figs. 6A-6B, [0065] wherein when the displays are adjacent to one another, displaying the cursor in a position adjacent to the first position at an edge of the second display); and 
	10performing the second processing on the first position includes obtaining the second position on the edge of the second display area, the second position being a position on the edge of the second display area that is closest to the first position or an edge vertex position corresponding to the first position on the edge of the second display area (e.g., see Figs. 6C-6D, [0069], [0073] teaching displaying the cursor in the second display area that is closest to the pointer’s location).  

	As to claim 6, the rejection of claim 1 is incorporated. Baudisch further wherein: 25the second position is a position on the edge of the second area adjacent to the first34Attorney Docket No. 00223.0311.OOUSClient Ref No. 20896/CN9202012145-US-NP display area in the second display area, and a relative positional relationship of the second position on the edge of the second area is consistent with a relative positional relationship of the first position on the edge of the first area (e.g., see Figs. 6A-6B wherein the second position is on the edge of a second display area adjacent to the first display and the relative positional relationship of the second position is consistent with the relative positional relationship of the first position).  

	As to claim 9, the claim is directed to the processing device implementing the method of claim 1 and is similarly rejected.

	As to claims 10-13 and 15, the claims are directed to the electronic device implementing the method of claims 1-4 and 6 and are similarly rejected.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baudisch and Li, as applied above, an in further view of Butler et al. (USPN: 6,018,340; hereinafter Butler).
	15 As to claim 5, the rejection of claim 4 is incorporated. Butler further wherein obtaining the second position on the edge of the second display area includes: obtaining a plurality of positions on the edge of the first area adjacent to the second display area (e.g., see Fig. 6D, [0046] teaching identifying the location and sizes of the display areas in relation to one another, which would obviously, if not necessarily require determining edges that are adjacent to one another).
	Baudisch-Li fail to explicitly teach	obtaining a target position with a shortest distance from the first position in the 20plurality of positions; and obtaining the second position adjacent to the target position on the edge of the second display area.  
	However, in the same field of endeavor of graphical user interfaces for managing cursor movements, Butler teaches obtaining a target position with a shortest distance from the first position in the 20plurality of positions; and obtaining the second position adjacent to the target position on the edge of the second display area (e.g., see Fig. 8, 9:35-47 teaching obtaining a presumed position that is the shortest distance from the first position and positioning the cursor at a second position closest to the presumed position on the edge of the second display). Accordingly, it would have been obvious to modify Baudisch-Li in view of Butler with a reasonable expectation of success. One would have been motivated to make such a modification in order to provide a multi-display GUI that behaves and responds in a predictable and useful manner (e.g., see 3:10-17 of Butler).

	As to claim 14, the claim is directed to the electronic device implementing the method of claim 5 and is similarly rejected.

Claim(s) 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baudisch and Li, as applied above, an in further view of Cousins (USPPN: 2016/0378295; hereinafter Cousins).
	5 As to claim 7, the rejection of claim 1 is incorporated. Baudisch further after outputting the first content in the first display area of the first display device further comprising: determining whether a target type input operation is performed on the identification object; and including in the identification object one or more target display parameters when the 10target type input operation is performed on a target object, the target display parameters being used to prominently output the identification object (e.g., see 112b rejection above with respect to “target object”. Baudisch further teaches determining whether a user is making a pointer-locating gesture on the cursor (i.e., target type input operation) wherein in response to the gesture, the cursor is repositioned in a virtual space from an empty virtual space (i.e., displayed prominently)).
	While Baudisch teaches displaying the cursor from a non-visible space to a visible space and, therefore, can be interpreted as prominently displaying the cursor, for the purposes of compact prosecution and in the same field of endeavor of graphical user interfaces, Cousins teaches including in the identification object one or more target display parameters when the 10target type input operation is performed on a target object, the target display parameters being used to prominently output the identification object (e.g., see Abstract, Figs. 2-3, [0027]-[0045] teaching a plurality of cursor enhancement effects that can be applied to a cursor to prominently display the cursor when a repetitive actuation input is received on the cursor). Accordingly, it would have been obvious to modify Baudisch-Li in view of Cousins with a reasonable expectation of success. One would have been motivated to make such a modification in order to easily identify a location of a cursor taking into consideration the graphical or textual features of a computer display and/or other user impairments (e.g., see [0004] of Cousins).

	As to claim 8, the rejection of claim 7 is incorporated. Baudisch-Cousins further wherein the target type input operation includes one or more of 15an operation of moving the identification object from the first display area to the second display area to output the identification object at the second position with the target display parameter; or, an operation in which a number of times the identification object is moved back and forth exceeding a preset number of movement thresholds; or, 20an operation in which a movement distance of the identification object being moved back and forth is greater than or equal to a preset distance threshold; or, an operation in which a trajectory of the identification object being moved meets a specific shape, the target display parameters including one or more of a display size parameter, a display color parameter, and a display shape parameter (e.g., see [0074] of Baudisch teaching a back and forth motion or small circle motion to move the cursor to a visible area. See also Figs. 2-4, [0027]-[0045] of Cousins teaching a plurality of cursor enhancement effects including a size, color, and/or shape that can be applied to a cursor in response to moving a cursor back and forth a number of times exceeding a threshold, moving the cursor between two points (i.e., movement distance), or the trajectory meets a specific shape).

	As to claims 16-17, the claims are directed to the electronic device implementing the method of claims 7-8 and are similarly rejected.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179